           Case 1:18-cr-00801-AT Document 34 Filed 08/04/21 Page 1 of 1
                                                     U.S. Departmen

                                                     United States Att
                                                     Southern Distric                    8/4/2021

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 2, 2021

  BY ECF AND EMAIL
  The Honorable Analisa Torres
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

        Re:     United States v. Tian Qiang Li, 18 Cr. 801 (AT)

 Dear Judge Torres:

          Pursuant to the July 19, 2021 Order of the Honorable Katharine H. Parker, United States
 Magistrate Judge, (Dkt. 30), the Government writes to update the Court on the progress being
 made towards finding an inpatient drug treatment facility for the defendant. Following the
 defendant’s July 19 arrest and presentment on a violation of supervised release, the United States
 Probation Offices for the Eastern District of New York and Southern District of New York
 (collectively, “Probation”) have been working to locate an inpatient facility that can accommodate
 the defendant as a Mandarin speaker. Earlier today, the defendant participated in an interview
 with one facility, but that facility is unable to host the defendant due to his language needs.
 Probation has since identified another facility, but the details of that placement remain pending.
 The parties are scheduled to appear before the Court on September 14, 2021. The Government
 respectfully requests that it be permitted to provide the Court with another letter update on or
 before August 16, 2021. The Government has conferred with defense counsel, who has consented
 to this request.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
GRANTED.                                             United States Attorney

SO ORDERED.
                                               By:
Dated: August 4, 2021                                Alexandra N. Rothman
       New York, New York                            Assistant United States Attorney
                                                     (212) 637-2580
